Exhibit 10.1
Volume Submitter 401(k) Profit Sharing Plan
ADOPTION AGREEMENT FOR
STANDARD RETIREMENT SERVICES, INC.
VOLUME SUBMITTER 401(K) PROFIT SHARING PLAN
CAUTION: Failure to properly fill out this Adoption Agreement may result in
disqualification of the Plan.
EMPLOYER INFORMATION
(An amendment to the Adoption Agreement is not needed solely to reflect a change
in the information in this Employer Information Section.)

                          1.   EMPLOYER’S NAME, ADDRESS, TELEPHONE NUMBER AND
TIN        
 
                       

  Name:   EZCORP, Inc.                
 
                       
 
  Address:   1901 Capital Parkway                              
 
      Street
 
                       
 
      Austin   Texas       78746    
 
     
 
City  
 
State      
 
Zip    
 
                       
 
  Telephone:   512-314-3400                
 
                            Taxpayer Identification Number (TIN): 74-2540145    
   

              2.   TYPE OF ENTITY
 
           
 
  a.   þ   Corporation (including Tax-exempt or Non-profit Corporation)
 
           
 
  b.   o   Professional Service Corporation
 
           
 
  c.   o   S Corporation
 
           
 
  d.   o   Limited Liability Company that is taxed as:

                         
 
            1.     o   a partnership or sole proprietorship
 
                       
 
            2.     o   a Corporation
 
                       
 
            3.     o   an S Corporation

             
 
  e.   o   Sole Proprietorship
 
           
 
  f.   o   Partnership (including Limited Liability)
 
           
 
  g.   o   Other:                                                              
(must be a legal entity recognized under federal income tax laws)

                  3.   EMPLOYER’S FISCAL YEAR means the 12 consecutive month
period:    
 
               
 
  a.   þ   Beginning on October 1st   (e.g., January 1st)
 
         
 
   
 
          month          day    
 
               
 
               
 
          and ending on September 30th    
 
         
 
   
 
          month          day    
 
               
 
  b.   o   Other:                                                              
(must be the period used for IRS reporting purposes)

              4.   AFFILIATED EMPLOYERS/PARTICIPATING EMPLOYERS. Is the Employer
a member of a controlled group or an affiliated service group (within the
meaning of Code Section 414(b), (c), or (o))?
 
           
 
  a.   o   No.
 
           
 
  b.   þ   Yes, Employer is a member of (select all that apply):

                         
 
            1.     þ   a controlled group
 
                       
 
            2.     o   an affiliated service group

                  AND, will any other Employers adopt the Plan as Participating
Employers?
 
           
 
  c.   þ   Yes. (Complete a Participation Agreement for each Participating
Employer.)
 
           
 
  d.   o   No. (The Plan could fail to satisfy the Code Section 410(b) coverage
rules.)
 
                NOTE: If this is a Professional Employer Organization or another
multiple employer arrangement in which different employers will have different
conditions for eligibility, etc., then the Multiple Employer Participation
Agreement must be completed for each employer.

PLAN INFORMATION
(An amendment to the Adoption Agreement is not needed solely to reflect a change
in the information in Questions 9. through 11.)

     
5.
  PLAN NAME:
 
   

  EZCORP, Inc. 401(k) Plan and Trust

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

1



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

              6.   EFFECTIVE DATE
 
           
 
  a.   o   This is a new Plan effective as of
                                         (hereinafter called the “Effective
Date”).
 
           
 
  b.   o   This is an amendment and restatement of a plan which was originally
effective                                          . The effective date of this
amendment and restatement is                      (hereinafter called the
“Effective Date”).
 
           
 
  c.   þ   FOR EGTRRA RESTATEMENTS: This is an amendment and restatement to
bring a plan into compliance with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and other legislative and regulatory
changes. The Plan’s original effective date was October 1, 1991. Except as
specifically provided in the Plan, the effective date of this amendment and
restatement is April 13, 2009 (hereinafter called the “Effective Date”). (May
enter a restatement date that is the first day of the current Plan Year. The
Plan contains appropriate retroactive effective dates with respect to provisions
for the appropriate laws.)
 
           

              7.   PLAN YEAR means the 12 consecutive month period:    
 
           
 
  Beginning on   January 1st
 
                                        month           day   (e.g., January
1st) 
 
           
 
  and ending on   December 31st
 
                                        month           day    

                              EXCEPT that there will be a Short Plan Year (if
the effective date of participation is based on a Plan Year, then coordinate
with Question 16.):
 
                       
 
  a.   þ   N/A            
 
                       
 
  b.   o   beginning on       (e.g., July 1, 2007)    
 
                       
 
              month           day,           year        
 
                       
 
          and ending on            
 
                       
 
              month          day,          year        

                  8.   VALUATION DATE means:
 
               
 
  a.   þ   Every day that the Trustee (or Insurer), any transfer agent appointed
by the Trustee (or Insurer) or the Employer, and any stock exchange used by such
agent are open for business (daily valuation).
 
               
 
  b.   o   The last day of each Plan Year.
 
               
 
  c.   o   The last day of each Plan Year half (semi-annual).
 
               
 
  d.   o   The last day of each Plan Year quarter.
 
               
 
  e.   o   Other (specify day or days):                                         
                     (must be at least once each Plan Year).
 
                9.   PLAN NUMBER assigned by the Employer
 
               
 
  a.   þ   001    
 
               
 
  b.   o   002      
 
  c.   o   Other:                                                              

              10.   TRUSTEE(S) OR INSURER(S):
 
           
 
  a.   o   This Plan is funded exclusively with Contracts and the name of the
Insurer(s) is:
 
           
 
          (1)                                                               (2)
                                                               (if more than 2,
add names to signature page).
 
           
 
  b.   o   Individual Trustee(s) who serve as Trustee(s) over assets not subject
to control by a corporate Trustee. (Add additional Trustees as necessary.)

                         
 
          Name(s)       Title(s)    
 
                       
 
         
 
     
 
   
 
                       
 
         
 
     
 
   
 
                       
 
         
 
     
 
   
 
                       
 
         
 
     
 
   
 
                                    Address and Telephone number:        

                         
 
            1.     o   Use Employer address and telephone number.  
 
            2.     o   Use address and telephone number below:

                 
 
          Address:    
 
               
 
              Street

                                     
 
             
 
City      
 
State      
 
Zip    
 
          Telephone:                                                        

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

2



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

             
 
  c.   þ   Corporate Trustee

                 
 
          Name:   Reliance Trust Company
 
               
 
               
 
          Address:   1100 Abernathy Road, 500 Northpark Building, Suite 400
 
               
 
              Street

         
Atlanta
  Georgia   30328
 
       
City
  State   Zip

                     
 
          Telephone:   404-266-0663    
 
                   

                  AND, the Trustee shall serve as:
 
           
 
  d.   þ   a Directed (nondiscretionary) Trustee over all Plan assets except for
the following:
 
           
 
          N/A
 
           
 
           
 
  e.   o   a Discretionary Trustee over all Plan assets except for the
following:
 
           
 
           
 
                AND, shall a separate trust agreement that is approved by the
IRS for use with this Volume Submitter Plan be used with this Plan?
 
           
 
  f.   þ   No.
 
           
 
  g.   o   Yes.
 
                NOTE:   If Yes is selected, an executed copy of the trust
agreement between the Trustee and the Employer must be attached to this Plan.
The Plan and trust agreement will be read and construed together. The
responsibilities, rights and powers of the Trustee shall be those specified in
the trust agreement.
 
            11.   PLAN ADMINISTRATOR’S NAME, ADDRESS AND TELEPHONE NUMBER:

(If none is named, the Employer will be the Plan Administrator.)
 
           
 
  a.   þ   Employer (Use Employer address and telephone number).
 
           
 
  b.   o   Use name, address and telephone number below:

                 
 
          Name:    
 
               
 
               
 
          Address:    
 
               
 
              Street

         
 
       
City
  State   Zip

                     
 
          Telephone:        
 
                   

              12.   CONSTRUCTION OF PLAN
 
                This Plan shall be governed by the laws of the state or
commonwealth where the Employer’s (or, in the case of a corporate Trustee (or
Insurer), such Trustee’s (or Insurer’s)) principal place of business is located
unless another state or commonwealth is specified: Texas
 
            13.   CONTRIBUTION TYPES
 
                The following contributions are authorized under this Plan. The
selections made below should correspond with the selections made under the
Contributions and Allocations section of this Adoption Agreement.
 
           
 
  a.   þ   Elective Deferrals (Section 401(k) Salary Reductions including Roth
Contributions, if selected, at Question 27.)
 
           
 
  b.   o   SIMPLE 401(k) Contributions (Question 28.)
 
           
 
  c.   o   401(k) Safe Harbor Contributions (Match/Nonelective) (Question 29.)
 
           
 
  d.   þ   Employer Matching Contributions (Question 30.)
 
           
 
  e.   þ   Employer Nonelective Profit Sharing Contributions (includes
Prevailing Wage Contributions) (Question 31.)
 
           
 
  f.   þ   Rollover Contributions (Question 45.)
 
           
 
  g.   o   After-tax Voluntary Employee Contributions (Question 46.)
 
           
 
  h.   o   This is a frozen Plan effective:
                                        .

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

3



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan
ELIGIBILITY REQUIREMENTS

              14.   ELIGIBLE EMPLOYEES (Plan Section 1.25) means all Employees
(including Leased Employees) EXCEPT for the following Employees: (select all
that apply below)
 
                NOTE:   Unless otherwise specified in this Section, Elective
Deferrals include Roth Elective Deferrals, after-tax voluntary Employee
contributions, and Rollover Contributions; Matching includes QMACs; and
Nonelective Profit Sharing includes QNECs. ADP/ACP safe harbor contributions and
SIMPLE 401(k) contributions are subject to the exclusions for Elective Deferrals
except as provided in Question 29.

                                  ALL       Elective       Nonelective        
Contributions       Deferrals   Matching   Profit Sharing                      
    a.   No Exclusions   1. þ   OR   2. o   3. o   4. o                        
  b.   Union Employees (as defined in Plan Section 1.25)   1. o   OR   2. o   3.
o   4. o                           c.   Nonresident Aliens (as defined in Plan
Section 1.25)   1. o   OR   2. o   3. o   4. o                           d.  
Highly Compensated Employees   1. o   OR   2. o   3. o   4. o                  
        e.   Leased Employees   1. o   OR   2. o   3. o   4. o                  
        f.   Part-time/Temporary/Seasonal Employees.   1. o   OR   2. o   3. o  
4. o     A part-time, temporary or seasonal Employee is an Employee whose
regularly scheduled Service is less than                                        
    Hours of Service in the relevant eligibility computation period.            
                                  g.   Other:
                                           1. o   OR   2. o   3. o   4. o    
(must be definitely determinable, may not be based on age or length of service
(except as provided in f. above) or level of compensation and, if using the
average benefits test to satisfy Code Section 410(b) coverage testing, must be a
reasonable classification)            

              15.   CONDITIONS OF ELIGIBILITY (Plan Section 3.1)
 
                Any Eligible Employee will be eligible to participate in the
Plan upon satisfaction of the following (select a. or all that apply in b. –
I.):
 
                NOTE:   Unless otherwise specified in this Section, Elective
Deferrals include Roth Elective Deferrals, after-tax voluntary Employee
contributions, and Rollover Contributions; Matching includes QMACs; and
Nonelective Profit Sharing includes QNECs. ADP/ACP safe harbor contributions and
SIMPLE 401 (k) contributions are subject to the conditions for Elective
Deferrals except as provided in Question 29.

                                  All       Elective       Nonelective        
Contributions       Deferrals   Matching   Profit Sharing   a.   No age or
service required   1. o   OR   2. o   3. o   4. o                           b.  
Age 20 1/2   1. o   OR   2. o   3. o   4. o                           c.   Age
21   1. þ   OR   2. o   3. o   4. o                           d.   Age
                     (may not exceed 21)   1. o   OR   2. o   3. o   4. o      
                    e.   6 months of service   1. þ   OR   2. o   3. o   4. o  
                        f.   1 Year of Service   1. o   OR   2. o   3. o   4. o
                          g.   2 Years of Service   N/A   OR   N/A   3. o   4. o
                          h.                       (not to exceed 1,000)   1. o
  OR   2. o   3. o   4. o     Hours of Service within                      (not
to exceed 12) consecutive months from the Eligible Employee’s employment
commencement date. If an Employee does                    

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

4



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

                                  All       Elective       Nonelective        
Contributions       Deferrals   Matching   Profit Sharing       not complete the
stated Hours of Service during the specified time period, the Employee is
subject to the 1 Year of Service requirement in f. above.                      
                        i.                       (not to exceed 12) consecutive
months of employment from the Eligible Employee’s employment commencement date.
If an Employee does not complete the stated number of months, the Employee is
subject to the 1 Year of Service requirement in f. above.   1. o   OR   2. o  
3. o   4. o                           j.   Other:
                                           1. o   OR   2. o   3. o   4. o    
(must be an age or service requirement that is definitely determinable and may
not exceed age 21 and for Elective Deferrals, 1 Year of Service; for Employer
matching and/or profit sharing contributions, may not exceed 2 Years of
Service).            

                  NOTE:   For Employer matching and/or profit sharing
contributions, if more than 1 Year of Service is selected, 100% immediate
vesting is required.
 
                NOTE:   If the service requirement is or includes a fractional
year, then an Employee will not be required to complete any specified number of
Hours of Service to receive credit for such fractional year. If expressed in
months of service, then an Employee will not be required to complete any
specified number of Hours of Service in a particular month, unless selected in
h. above. In both cases, the Plan must use the Elapsed Time method to determine
service.
 
                NOTE:   Year of Service means Period of Service if Elapsed Time
method is chosen.
 
                AND, the service and/or age requirements specified above shall
be waived in accordance with the following (leave blank if there are no waivers
of conditions):

                                  All       Elective       Nonelective        
Contributions       Deferrals   Matching   Profit Sharing                      
    k.   If employed on                        1. o   OR   2. o   3. o   4. o  
  the following requirements will be waived. The waiver applies to any Eligible
Employee unless c. selected below. Such Employees shall enter the Plan as of
such date (select a. and/or b. AND c. if applicable):                    

                  a.   o   service requirement (will let part-time Eligible
Employees into the Plan)                   b.   o   age requirement            
      c.   o   waiver is for:                      (e.g., employees of a
specific division or employees covered by a Code Section 410(b)(6)(C)
acquisition).

                          l.   If employed on                        1. o   OR  
2. o   3. o   4. o     the following requirements will be waived. The waiver
applies to any Eligible Employee unless c. selected below. Such Employees shall
enter the Plan as of such date (select a. and/or b. AND c. if applicable):      
             

                  a.   o   service requirement (will let part-time Eligible
Employees into the Plan)                   b.   o   age requirement            
      c.   o   waiver is for:                      (e.g., employees of a
specific division or employees covered by a Code Section 410(b)(6)(C)
acquisition).

              16.   EFFECTIVE DATE OF PARTICIPATION (ENTRY DATE) (Plan
Section 3.2)
 
                An Eligible Employee who has satisfied the eligibility
requirements will become a Participant in the Plan as of the date selected
below:
 
                NOTE:   Option e. below can only be selected when eligibility is
six months of service or less and age is 20 1/2 or less. However, options e.3
and e.4 may be selected when eligibility is 1 1/2 Years of Service or less and
age is 20 1/2 or less and the Plan provides for 100% vesting.
 
                NOTE:   Unless otherwise specified in this Section, Elective
Deferrals include Roth Elective Deferrals, after-tax voluntary Employee
contributions, and Rollover Contributions; Matching includes QMACs; and
Nonelective Profit Sharing includes QNECs. ADP/ACP safe harbor contributions and
SIMPLE 401(k) contributions are subject to the provisions for Elective Deferrals
except as provided in Question 29.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

5



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

                                  All       Elective       Nonelective        
Contributions       Deferrals   Matching   Profit Sharing                      
    a.   Date requirements met   1. þ   OR   2. o   3. o   4. o                
          b.   First day of the month coinciding   1. o   OR   2. o   3. o   4.
o     with or next following date requirements met                              
                c.   First day of the quarter coinciding   1. o   OR   2. o   3.
o   4. o     with or next following date requirements met                      
                        d.   First day of Plan Year or first day   1. o   OR  
2. o   3. o   4. o     of 7th month of Plan Year coinciding with or            
            next following date requirements met                                
              e.   First day of Plan Year coinciding   1. o   OR   2. o   3. o  
4. o     with or next following date requirements met                          
                    f.   First day of Plan Year in which   N/A   OR   N/A   3. o
  4. o     requirements met                                               g.  
First day of Plan Year nearest date   N/A   OR   N/A   3. o   4. o    
requirements met                                               h.   Other:
                                        ,   1. o   OR   2. o   3. o   4. o    
provided that an Eligible Employee who has satisfied the maximum age (21) and
service requirements (1 Year (or Period) of Service (or more than 1 year if full
and immediate vesting)) and who is otherwise entitled to participate, shall
commence participation no later than the earlier of (a) 6 months after such
requirements are satisfied, or (b) the first day of the first Plan Year after
such requirements are satisfied, unless the Employee separates from service
before such participation date.

SERVICE

              17.   RECOGNITION OF SERVICE WITH OTHER EMPLOYERS (Plan
Sections 1.60 and 1.85)
 
           
 
  a.   o   No service with other Employers shall be recognized.
 
                OR, service with the designated employers and purposes is
recognized as follows (attach an addendum to the Adoption Agreement if more than
3 employers):

                                          Contribution             Eligibility  
Vesting   Allocation                       b.   þ   Employer name: any employer
who is acquired in an asset acquisition by EZCORP, Inc. as of the date of the
acquisition   þ   þ   o                       c.   o   Employer name:
                                           o   o   o                       d.  
o   Employer name:                                            o   o   o        
              e.   þ   Limitations: service prior to 5 consecutive years
immediately preceding the date of acquisition will not be recognized   þ   þ   o
        (e.g., credit service with X only on/following 1/1/07 or credit all
service with entities the Employer acquires after 12/31/06).                    
 

                              NOTE:   If the other Employer(s) maintained this
qualified Plan, then Years (and/or Periods) of Service with such Employer(s)
must be recognized pursuant to Plan Sections 1.60 and 1.85 regardless of any
selections above.
 
                        18.   SERVICE CREDITING METHOD (Plan Sections 1.60 and
1.85)            
 
                            NOTE:   If no selections are made in this Section,
then the Hours of Service method will be used (with actual Hours of Service) and
the provisions set forth in the definition of Year of Service in Plan
Section 1.85 will apply.
 
                            a.   o   Elapsed Time Method (Period of Service
applies instead of Year of Service) shall be used for the following purposes
(select all that apply):

                                  1. o   all purposes. (If selected, skip to
Question 19.)
 
                                2. o   eligibility to participate.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

6



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

                                  3. o   vesting.
 
                                4. o   sharing in allocations or contributions.
 
                        b.   þ   Hours of Service Method shall be used for the
following purposes (select all that apply);
 
                                1. þ   eligibility to participate in the Plan.
The eligibility computation period after the initial eligibility computation
period shall:
 
                   
 
              a. þ   shift to the Plan Year.
 
                   
 
              b. o   be based on each anniversary of the date the Employee first
completes an Hour of Service.
 
                                2. þ   vesting. The vesting computation period
shall be:
 
                   
 
              a. þ   the Plan Year.
 
                   
 
              b. o   the date an Employee first performs an Hour of Service and
each anniversary thereof.
 
                                3. þ   sharing in allocations or contributions
(the computation period shall be the Plan Year).
 
                                AND, the following Hour of Service alternatives
will apply (select all that apply):
 
                                4. þ   Equivalency Method. Instead of using
actual Hours of Service, Hours of Service will be determined using the method
selected below. Such method will apply to:
 
                   
 
              a. o   all Employees.
 
                   
 
              b. þ   Employees for whom records of actual Hours of Service are
not maintained or available
(e.g., salaried employees).
 
                                    ON THE BASIS OF:
 
                   
 
              c. o   days worked (10 hours per day).
 
                   
 
              d. þ   weeks worked (45 hours per week).
 
                   
 
              e. o   semi-monthly payroll periods worked (95 hours per
semi-monthly pay period).
 
                   
 
              f.  o   months worked (190 hours per month).
 
                   
 
              g. o   bi-weekly payroll periods worked (90 hours per bi-weekly
pay period).
 
                                5. þ   Number of Hours of Service Required. Year
of Service means the applicable computation period during which an Employee has
completed at least 1,000 (not to exceed 1,000) Hours of Service.

VESTING

                      19.   VESTING OF PARTICIPANT’S INTEREST (Plan
Section 6.4(b))
 
                        a.   o   N/A. No Employer profit sharing or matching
contributions are subject to a vesting schedule, (skip to Question 23.)
 
                        b.   o   100% for those Participants employed on
                     (enter date). For those Participants hired after such date,
the vesting provisions selected below apply.
 
                        c.   þ   The vesting provisions selected below apply.
 
                        Vesting for Employer Nonelective Profit Sharing
Contributions.
 
                        d.   o   N/A. No Employer profit sharing contributions
are subject to a vesting schedule (skip to g.).
 
                        e.   o   100% vesting. Participants are 100% vested in
Employer profit sharing contributions upon entering Plan. (Required if
eligibility requirement is greater than 1 Year (or Period) of Service.)
 
                        f.   þ   The following vesting schedule, based on a
Participant’s Years of Service (or Periods of Service if the Elapsed Time method
is selected), applies to Employer profit sharing contributions:
 
                                1. o   6 Year Graded: 0-1 year-0%; 2 years-20%;
3 years-40%; 4 years-60%; 5 years-80%; 6 years-100%
 
                                2. o   4 Year Graded: 1 year-25%; 2 years-50%;
3 years-75%; 4 years-100%
 
                                3. þ   5 Year Graded: 1 year-20%; 2 years-40%;
3 years-60%; 4 years-80%; 5 years-100%
 
                                4. o   3 Year Cliff: 0-2 years-0%; 3 years-100%
 
                                5. o   7 Year Graded: 0-2 years-0%; 3 years-20%;
4 years-40%; 5 years-60%; 6 years-80%; 7 years-100%
 
                                6. o   5 Year Cliff: 0-4 years-0%; 5 years-100%
 
                                7. o   Other — Must be at least as liberal as
either 5. or 6. above in each year without switching between the two schedules;
or, if the following applies to any Employer matching contributions, as liberal
as either 1. or 4. above in each year without switching between the two
schedules:

                    Service     Percentage                                   
                     %
 
                                                    %
 
                                                    %
 
                                                    %
 
                                                    %
 
                                                    %
 
                                                    %
 

                          Vesting for Employer Matching Contributions.
 
                        g.   o   N/A. There are no Employer matching
contributions subject to a vesting schedule.
 
                        h.   þ   The schedule in e. or f.1 - f.4 above shall
also apply to Employer matching contributions.
 
                        i.   o   100% vesting. Participants are 100% vested in
Employer matching contributions upon entering Plan. (Required if eligibility
requirement is greater than 1 Year (or Period) of Service.)

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

7



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   j.  o    The following vesting schedule, based on a Participant’s Years of
Service (or Periods of Service if the Elapsed Time method is selected), applies
to Employer matching contributions:

   1.  o    6 Year Graded: 0-1 year-0%; 2 years-20%; 3 years-40%; 4 years-60%; 5
years-80%; 6 years-100%      2.  o    4 Year Graded: 1 year-25%; 2 years-50%;
3 years-75%; 4 years-100%      3.  o    5 Year Graded: 1 year-20%; 2 years-40%;
3 years-60%; 4 years-80%; 5 years-100%      4.  o    3 Year Cliff: 0-2 years-0%;
3 years-100%      5.  o    Other — Must be at least as liberal as either 1. or
4. above in each year without switching between the two schedules:

                  Service       Percentage                
 
      %        
 
               
 
              %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
       

20.   TOP-HEAVY VESTING (Plan Section 6.4(d))       If this Plan becomes a
Top-Heavy Plan, the following vesting schedule, based on a Participant’s Years
of Service (or Periods of Service if the Elapsed Time method is selected) shall
be as follows:

   a.  þ    N/A (the regular vesting schedule already satisfies one of the
minimum top-heavy schedules).      b.  o    6 Year Graded: 0-1 year-0%;
2 years-20%; 3 years-40%; 4 years-60%; 5 years-80%; 6 years-100%      c.  o    3
Year Cliff: 0-2 years-0%; 3 years-100%      d.  o    Other-Must be at least as
liberal as either b. or c. above in each year without switching between the two
schedules. (If a different top-heavy schedule applies to different contribution
sources, attach an addendum specifying the schedule that applies to each
source):

                  Service       Percentage                
 
              %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
               
 
      %        
 
       

21.   EXCLUDED VESTING SERVICE

   a.  o    No exclusions.      b.  þ    Service prior to the initial Effective
Date of the Plan or a predecessor plan.      c.  o    Service prior to the
computation period in which an Employee attains age 18.

22.   VESTING FOR DEATH AND TOTAL AND PERMANENT DISABILITY

Regardless, of the vesting schedule, Participants shall become fully Vested upon
(select a. or all that apply of b. and c.):

   a.  o    N/A. Apply vesting schedule, or all contributions to the Plan are
fully Vested.      b.  þ    Death.      c.  þ    Total and Permanent Disability.

RETIREMENT AGES

23.   NORMAL RETIREMENT AGE (“NRA”) (Plan Section 1.52) means the:

   a.  þ    date of a Participant’s 59 1/2 th birthday (not to exceed 65th).    
 b.  o    later of a Participant’s                      birthday (not to exceed
65th) or the                      (not to exceed 5th) anniversary of the first
day of the Plan Year in which participation in the Plan commenced.

24.   NORMAL RETIREMENT DATE (Plan Section 1.53) means the:

   a.  o    Participant’s NRA.     OR (select one)      b.  þ    first day of
the month coinciding with or next following the Participant’s NRA.      c.  o   
first day of the month nearest the Participant’s NRA.      d.  o    Anniversary
Date coinciding with or next following the Participant’s NRA.      e.  o   
Anniversary Date nearest the Participant’s NRA.

25.   EARLY RETIREMENT DATE (Plan Section 1.21)

   a.  þ    N/A. No Early Retirement provision provided.      b.  o    Early
Retirement Date means the:

   1.  o    date on which a Participant satisfies the Early Retirement
requirements.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

8



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   2.  o    first day of the month coinciding with or next following the date on
which a Participant satisfies the Early Retirement requirements.      3.  o   
Anniversary Date coinciding with or next following the date on which a
Participant satisfies the Early Retirement requirements.

      AND, the Early Retirement requirements are:

   4.  o    Participant attains age                     .         AND, completes
(leave blank if not applicable)

   a.  o    at least                      Years (or Periods) of Service for
vesting purposes.      b.  o    at least                      Years (or Periods)
of Service for eligibility purposes.

      AND, shall a Participant become fully Vested upon attainment of the Early
Retirement Date?

   5.  o    Yes.      6.  o    No.

COMPENSATION

26.   COMPENSATION (Plan Section 1.14) with respect to any Participant means:

   a.  þ    Wages, tips and other compensation on Form W-2.      b.  o   
Section 3401 (a) wages (wages for withholding purposes).      c.  o    415 safe
harbor compensation.

    COMPENSATION shall be based on the following determination period:

   d.  þ    the Plan Year.      e.  o    the Fiscal Year coinciding with or
ending within the Plan Year.      f.   o    the calendar year coinciding with or
ending within the Plan Year.     NOTE:   The Limitation Year for Code
Section 415 purposes shall be the same as the determination period for
Compensation unless an alternative period is specified:                     
(must be a consecutive twelve month period).     ADJUSTMENTS TO COMPENSATION.
Compensation shall be adjusted by (select all that apply):

  NOTE:   Elective Deferrals include Roth Elective Deferrals, Matching includes
QMACs, and Nonelective Profit Sharing includes QNECs unless specified otherwise.
ADP safe harbor matching contributions are subject to the provisions for
Employer matching contributions.

                                                                               
      Nonelective   ADP     All   Elective           Profit   Safe Harbor    
Contributions   Deferrals   Matching   Sharing   Nonelective  
g. No Adjustments
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
h. including Salary Deferrals (401(k), 125, 132(f), 403(b), SEP, 414(h) pickup,
& 457)
    1. þ     OR     2. o       3. o       4. o       5. o  
 
                                               
i. excluding reimbursements or other expense allowances, fringe benefits (cash
or non-cash), moving expenses, deferred compensation (other than deferrals
specified in h. above) and welfare benefits.
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
j. excluding Compensation paid during the determination period while not a
Participant in the component of the Plan for which the definition applies.
    1. þ     OR     2. o       3. o       4. o       5. o  
 
                                               
k. excluding Compensation paid during the determination period while not a
Participant in any component of the Plan for which the definition applies.
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
I. excluding overtime
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
m. excluding bonuses
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
n. excluding commissions
    1. o     OR     2. o       3. o       4. o       5. o  
 
                                               
o. Other:                           
                                               

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

9



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

      (e.g., describe Compensation from the elections available above or a
combination thereof as to a Participant group (e.g., no exclusions as to
Division A Employees and exclude bonuses as to Division B Employees); and/or
describe another exclusion (e.g., exclude shift differential pay)).

  NOTE:   If I., m., n., or o. is selected, the definition of Compensation could
violate the nondiscrimination rules.     NOTE:   If the post-severance
compensation provisions of the proposed Code Section 415 regulations were used,
complete Appendix A (Special Effective Dates and Other Permitted Elections).

CONTRIBUTIONS AND ALLOCATIONS

27.   SALARY REDUCTION ARRANGEMENT — ELECTIVE DEFERRALS (Plan Section 12.2)

  A.   Deferral Limit. Each Participant may elect to have Compensation deferred
by:

   a.  o    up to                     %.      b.  o    from
                    % to                     %.      c.  þ    up to the maximum
amount allowed by law (i.e., Code Sections 402(g) and 415).

  B.   Additional deferral limits. Regardless of the above limits, the following
apply (select all that apply):

   d.  o    No additional limits.      e.  þ    A Participant may make a
separate election to defer up to 100 % of any bonus.      f.  o    For
Participants who are Highly Compensated Employees determined as of the beginning
of a Plan Year, then instead of 27.A applying, the deferral limit is (must be
equal to or lower than limit selected in 27.A):

   1.  o                        % of Compensation.      2.  o    the percentage
equal to the deferral limit in effect under Code Section 402(g)(3) for the
calendar year that begins with or within the Plan Year divided by the annual
compensation limit in effect for the Plan Year under Code Section 401(a)(17).  
   3.  o    other:                      (e.g., must be a specific limit that
only applies to some or all HCEs).

  C.   Catch-Up Contributions. May eligible Participants make Catch-Up
Contributions?

   g.  o    No (skip to D. below)      h.  þ    Yes         AND, Catch-Up
Contributions

   1.  þ    will be taken into account in applying any matching contribution
under the Plan.      2.  o    will not be taken into account in applying any
matching contribution under the Plan (may not be selected if this Plan provides
for ADP safe harbor contributions).

      Special Effective Date. Is there a special effective date for the Catch-Up
Contribution provisions?

   3.  o    No.      4.  þ    Yes, the effective date of the Catch-Up
Contribution provisions is January 1, 2002 (enter special effective date or, if
this is an EGTRRA restatement, enter the date (not earlier than January 1, 2002)
when Catch-Up Contributions were first permitted).

      AND, if the amount of Elective Deferrals that may be made to the Plan is
limited in A. and/or B. above, are Catch-Up Contributions aggregated with other
Elective Deferrals in applying such limits?

   5.  þ    No or N/A. There are no limits or Catch-Up Contributions may be made
in addition to any imposed limits.      6.  o    Yes. (If selected, the limits
in A. and/or B. must not be less than 75% of Compensation.)

  D.   Roth Contributions. May Participants designate all or a portion of their
Elective Deferrals as Roth Elective Deferrals?

   i.  þ    No.      j.  o    Yes.         Special Effective Date. Is there a
special effective date for the Roth Elective Deferral provisions?

   1.  o    No.      2.  o    Yes, the effective date of the Roth Elective
Deferral provisions is                      (enter special effective date or, if
this is an EGTRRA restatement, enter the date (not earlier than January 1, 2006)
when Roth Elective Deferrals were first permitted).

  E.   Special Effective Date. Is there a special effective date for the salary
deferral component of the Plan?

   k.  þ    No.      I.  o    Yes, the effective date of the salary deferral
component of the Plan is                      (enter month day, year; may not be
earlier than the date on which the Employer first adopts the salary deferral
component of the Plan).

  F.   Deferral Modifications. (Optional: the Administrator may adopt procedures
that override any elections in this section without a formal Plan amendment.)

   m.  þ    PARTICIPANTS MAY commence salary deferrals on the effective date of
participation and on the first day of any Plan Year quarter (must be at least
once each calendar year).

      Participants may modify salary deferral elections:

   n.  þ    As of each payroll period      o.  o    On the first day of each
month      p.  o    On the first day of each Plan Year quarter      q.  o    On
the first day of the Plan Year or the first day of the 7th month of the Plan
Year

     
 
   
© 2008 Standard Retirement Services, Inc.
  802747 (04/09)
 
   

10



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   r.  o    Other:                      (must be at least once each calendar
year)

  G.   Automatic Deferral Provisions. Shall Participants who do not
affirmatively elect to receive cash or have a specified amount of Compensation
contributed to the Plan automatically have Compensation deferred?

   s.  þ    No      t.  o    Yes, subject to the following provisions:        
Special Effective date of the automatic deferral provisions:

   1.  o    N/A. New Plan or provisions were in effect prior to this restatement
(skip to 3. below).      2.  o    The provisions are first effective as of:

   a.  o    the date of this restatement.      b.  o    Other:
                    

      Application to new Participants. The automatic deferral provisions apply
to:

   c.  o    Employees who become Participants on or after the effective date of
the automatic deferral provisions.      d.  o    Participants who were hired on
or after the effective date of the automatic deferral provisions.

      Application to existing Participants. The automatic deferral provisions
apply to those Participants in the Plan as of the effective date of the
automatic deferral provisions in accordance with the following (select one):

   e.  o    All Participants. All Participants, regardless of any prior Salary
Reduction Agreement.      f.  o    Election of at least automatic deferral
amount. All Participants, except those who have a Salary Reduction Agreement in
effect on the automatic deferral provisions effective date, provided the
Elective Deferral amount under the Agreement is at least equal to the automatic
deferral amount.      g.  o    No existing Salary Reduction Agreement. All
Participants, except those who have a Salary Reduction Agreement in effect on
the automatic deferral provisions effective date (regardless of the Elective
Deferral amount under that Agreement).

      Type of Elective Deferral. The automatic deferral shall be a Pre-Tax
Elective Deferral unless selected below:

   3.  o    The automatic deferral shall be a Roth Elective Deferral (may only
be selected if Roth Elective Deferrals are permitted at 27. D above).

      Initial automatic deferral amount. Each Participant who is subject to the
automatic deferral provisions will have Compensation deferred by the following
amount unless otherwise elected by the Participant:

   4.  o                        % of Compensation for each payroll period.    
 5.  o    $                    for each payroll period.

      Escalation of deferral amount.

   6.  o    N/A (no escalation)      7.  o    The initial automatic deferral
amount shall increase as elected below:

   a.  o                        % of Compensation per year up to a maximum of
                     % of Compensation.      b.  o    $                      per
year up to a maximum of $                     .      c.  o    in accordance with
the following schedule:  

                  Plan Year of application to a Participant   Automatic Deferral
Amount
 
  1 - 2       3 %
 
  3       4 %
 
  4       5 %
 
  5 and thereafter     6 %

   d.  o    Other:                     

      Timing of escalation. The escalation provision above shall apply as of:

   e. o    N/A (7.c. selected or entry at 7.d. includes timing provision).    
 f.  o    Each anniversary of the Participant’s date of hire.      g. o    Each
anniversary of the Participant’s Entry Date.      h. o    The first day of each
Plan Year.      i.  o    The first day of each calendar year.      j.  o   
Other:            

28.   SIMPLE 401(k) PLAN ELECTION (Plan Section 13.1)
Shall the SIMPLE 401(k) provisions of Article XIII apply?

   a.  þ    No.      b.  o    Yes, the SIMPLE 401(k) provisions will apply. The
Plan Year must be the calendar year and the Employer must be an “eligible
employer” as defined in Plan Section 13.1(b)(1). (If selected, then skip to 34).

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

11



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

29.   401(k) SAFE HARBOR PROVISIONS (Plan Section 12.8)       Will the ADP
and/or ACP test safe harbor provisions be used? (select a., b., or c.)

  NOTE:   If the Employer wants the discretion to determine whether the
provisions will apply on a year-by-year basis, then the Employer may either
select 29.a. (No) OR 29.b. or 29.c. and option 29.e.2.      a.  þ    No. (If
selected, skip to Question 30.)      b.  o    Yes, but only the ADP (and NOT the
ACP) test safe harbor provisions will be used.      c.  o    Yes, both the ADP
and ACP test safe harbor provisions will be used.         IF c. is selected,
does the Plan permit Employer matching contributions in addition to any safe
harbor contributions selected in d. or e. below?

   1.  o    No or N/A. Any Employer matching contributions, other than any safe
harbor matching contributions selected in d. below, will be suspended in any
Plan Year in which the safe harbor provisions are used.      2.  o    Yes, the
Employer may make Employer matching contributions in addition to any ADP test
safe harbor matching contributions selected in d. below. (If selected, complete
the provisions of the Adoption Agreement relating to Employer matching
contributions (i.e., Question 30.) that will apply in addition to any selections
made in d. below. Also, no allocation conditions may be imposed at 30.F.)

    THE EMPLOYER WILL MAKE THE FOLLOWING ADP TEST SAFE HARBOR CONTRIBUTION FOR
THE PLAN YEAR:

  NOTE:   The ACP test safe harbor is automatically satisfied if the only
matching contribution made to the Plan is either (1) a Basic Matching
Contribution or (2) an Enhanced Matching Contribution that does not provide a
match on Elective Deferrals in excess of 6% of Compensation.      d.  o    Safe
Harbor Matching Contribution (select 1. or 2. AND one from 3. - 6.)

   1.  o    Basic Matching Contribution. The Employer will make matching
contributions to the account of each “eligible Participant” in an amount equal
to the sum of 100% of the amount of the Participant’s Elective Deferrals that do
not exceed 3% of the Participant’s Compensation, plus 50% of the amount of the
Participant’s Elective Deferrals that exceed 3% of the Participant’s
Compensation but do not exceed 5% of the Participant’s Compensation.      2.  o 
  Enhanced Matching Contribution. The Employer will make matching contributions
to the account of each “eligible Participant” in an amount equal to the sum of:

   a.  o                        % (may not be less than 100%) of the
Participant’s Elective Deferrals that do not exceed
                    % (may not be less than 3%; if over 6% or if left blank, the
ACP test will still apply) of the Participant’s Compensation, plus      b.  o   
                    % of the Participant’s Elective Deferrals that exceed
                    % of the Participant’s Compensation but do not exceed
                    % (if over 6% or if left blank, the ACP test will still
apply) of the Participant’s Compensation.     NOTE:   a. and b. must be
completed so that, at any rate of Elective Deferrals, the matching contribution
is at least equal to what the matching contribution would be if the Employer
were making Basic Matching Contributions (as defined in 29.d.1. above), but the
rate of match cannot increase as deferrals increase. For example, if a. is
completed to provide a match equal to 100% of deferrals up to 4% of
Compensation, then b. need not be completed.

      AND, the safe harbor matching contribution will be determined on the
following basis (and Compensation for such purpose will be based on the
applicable period):

  3.  o    the entire Plan Year.     4.  o    each payroll period.     5.  o   
all payroll periods ending with or within each month.     6.  o    all payroll
periods ending with or within each Plan Year quarter.

   e.  o    Safe Harbor Nonelective Contributions. (select one)

   1.  o    Fixed. The Employer will make a Safe Harbor Nonelective Contribution
to the account of each “eligible Participant” in an amount equal to _________%
(may not be less than 3%) of the Employee’s Compensation for the Plan Year.    
 2.  o    Discretionary (“maybe”). The Employer may elect to make a Safe Harbor
Nonelective Contribution after a Plan Year has commenced in accordance with the
provisions of Plan Section 12.8(h). If this option e.2. is selected, the Safe
Harbor Nonelective Contribution will be required only for a Plan Year for which
the Plan is amended to provide for such contribution and the appropriate
supplemental notice is provided to Participants.      3.  o    Other Plan. The
Employer will make a Safe Harbor Nonelective Contribution to another defined
contribution plan maintained by the Employer (specify the name of the other
plan): _______.

    FOR PURPOSES OF THE ADP test safe harbor contribution, the term “eligible
Participant” means any Participant who is eligible to make Elective Deferrals
with the following exclusions:

   f.  o    N/A. No exclusions.      g. o    Exclusions (select all that apply,
if any):

   1.  o    Highly Compensated Employees.      2.  o    Employees who have not
satisfied the greatest minimum age and service conditions permitted under Code
Section 410(a) (i.e., age 21 and 1 Year of Service), with the following deemed
effective date of participation:

   a.  o    The first day of the Plan Year in which the requirements are met.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

12



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   b.  o    Other:            (no later than the earlier of (a) 6 months after
such requirements are satisfied, or (b) the first day of the first Plan Year
after such requirements are satisfied).

   3.  o    Other:      (must be a Highly Compensated Employee or an Employee
who can be excluded under the permissive or mandatory disaggregation rules of
Regulations Sections 1.401(k)-1 (b)(4) and 1.401(m)-1(b)(4)).

  SPECIAL EFFECTIVE DATE OF ADP AND ACP TEST SAFE HARBOR PROVISIONS

   h.  o    N/A.      i.  o    The ADP and ACP test safe harbor provisions are
effective for Plan Years beginning on or after;                      (enter the
first day of the Plan Year for which the provisions are effective and, if
necessary, enter any other special effective dates that apply with respect to
the provisions).

30.   EMPLOYER MATCHING CONTRIBUTIONS (Plan Section 12.1(a)(2))

  NOTE:   Regardless of any selection below, if the ACP test safe harbor is
being used (i.e., Question 29.c. is selected), then the Plan automatically
provides that only Elective Deferrals up to 6% of Compensation are taken into
account in applying the match set forth below and that the maximum discretionary
matching contribution that may be made on behalf of any Participant is 4% of
Compensation.     A.   Matching Formula.

   a.  o    N/A. There will not be any Employer matching contributions (skip to
Question 31.).      b.  þ    The Employer (select 1. or 2.)

   1.  þ    may make matching contributions equal to a discretionary percentage,
to be determined by the Employer, of the Participant’s Elective Deferrals.    
 2.  o    will make matching contributions equal to           % (e.g., 50) of
the Participant’s Elective Deferrals, plus:

   a.  o    N/A.      b.  o    an additional matching contribution of a
discretionary percentage, to be determined by the Employer, but not to exceed
          % (leave blank if not applicable) of Compensation.

  AND, in determining the Employer matching contribution above, only Elective
Deferrals up to the percentage or dollar amount specified below will be matched:
(select 3. and/or 4. OR 5.)

   3.  o               % of a Participant’s Compensation.      4.  o    $
          .      5.  þ    a discretionary percentage of a Participant’s
Compensation or a discretionary dollar amount, the percentage or dollar amount
to be determined by the Employer on a uniform basis for all Participants.

   c.  o    The Employer may make matching contributions equal to a
discretionary percentage, to be determined by the Employer, of each tier, to be
determined by the Employer, of the Participant’s Elective Deferrals.      d.  o 
  The Employer will make matching contributions equal to a uniform percentage of
each tier of each Participant’s Elective Deferrals, determined as follows:

  NOTE:   Fill in only percentages or dollar amounts, but not both. If
percentages are used, each tier represents the amount of the Participant’s
applicable contributions that equals the specified percentage of the
Participant’s Compensation (add additional tiers if necessary):

         
Tiers of Contributions
   
(indicate $ or %)
  Matching Percentage
First                     
                         %  
Next                     
                         %  
Next                     
                         %  
Next                     
                         %

   e.  o    The Employer will make matching contributions equal to a uniform
percentage of each Participant’s Elective Deferrals based on the Participant’s
Years of Service (or Periods of Service if the Elapsed Time method is selected),
determined as follows (add additional tiers if necessary):

         
Service
  Matching Percentage
                    
                         %  
                    
                         %  
                    
                         %

      For purposes of the above matching contribution formula, a Year (or
Period) of Service means a Year (or Period) of Service for:

   1.  o    vesting purposes.      2.  o    eligibility purposes.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

13



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

  NOTE:   If c., d., or e. above is selected, the Plan may violate the Code
Section 401 (a)(4) nondiscrimination requirements if the rate of Employer
matching contributions increases as a Participant’s Elective Deferrals or Years
(or Periods) of Service increase.

  B.   Matching Limit. The Employer matching contribution made on behalf of any
Participant for any Plan Year will not exceed:

   f.  þ    N/A. No limit on the amount of matching contribution.      g.  o   
$           .      h.  o              % of Compensation.

  C.   Period of Determination. The matching contribution formula will be
applied on the following basis (and any Compensation or dollar limitation used
in determining the match will be based on the applicable period):

   i.  þ    the Plan Year.      j.  o    each payroll period.      k.  o    all
payroll periods ending within each month.      l.  o    all payroll periods
ending with or within each Plan Year quarter.      m.  o    N/A, the Plan only
provides for discretionary matching contributions (i.e., b.1. or c. is selected
above).     NOTE:   For any discretionary match, the Employer shall determine
the calculation methodology at the time the matching contribution formula is
determined.

  D.   QMACs. Shall the Employer matching contributions be Qualified Matching
Contributions?

   n.  o    Yes, ALL Employer matching contributions will be fully Vested,
subject to restrictions on withdrawals as set forth in the Plan and may be used
in either the ADP or ACP test.      o.  þ    No.

  E.   Additional Matching Contributions. Will there be matching contributions
in addition to the above (e.g., if there is a match made on a periodic basis as
well as a match based on the end of the Plan Year)?

   p.  þ    No.      q.  o    Yes. Specify the additional matching contribution
by attaching an addendum to the Adoption Agreement that duplicates this entire
Question 30.

  F.   Allocation Conditions. Select r. OR s. and all that apply of t., u., or
v. Note: If the ACP test safe harbor provision is used (Question 29.c.), no
conditions (option r. below) must be selected.

  r.  þ    No conditions. All Participants share in the allocations regardless
of service completed during the Plan Year or employment status at the end of the
Plan Year. (skip to next Question.)      s.  o    Conditions for Participants
NOT employed at the end of the Plan Year.

   1.  o    A Participant must complete more than           (not to exceed 500)
Hours of Service (or           (not to exceed 3) months of service if the
Elapsed Time method is selected).      2.  o    A Participant must complete a
Year of Service (or Period of Service if the Elapsed Time method is selected).
(Could cause the Plan to violate coverage requirements under Code
Section 410(b).)      3.  o    Participants will NOT share in the allocations,
regardless of service. (Could cause the Plan to violate coverage requirements
under Code Section 410(b).)      4.  o    Participants will share in the
allocations, regardless of service.
     5.  o    Other:           (must be definitely determinable, not subject to
Employer discretion and may not require more than one Year of Service (or Period
of Service if the Elapsed Time method is elected)).

   t.  o    AND, Waiver of conditions for Participants NOT employed at the end
of the Plan Year. Participants who are not employed at the end of the Plan Year
due to the following shall be eligible to share in the allocations regardless of
the above conditions (select all that apply):

   1.  o    Death.      2.  o    Total and Permanent Disability.      3.  o   
Early or Normal Retirement.

  u.  o    Conditions for Participants employed at the end of the Plan Year.
(Options 2. and 3. could cause the Plan to violate coverage requirements under
Code Section 410(b).)

   1.  o    No service requirement.      2.  o    A Participant must complete a
Year of Service (or Period of Service if the Elapsed Time method is selected).  
   3.  o    A Participant must complete at least           (not to exceed 1,000)
Hours of Service during the Plan Year.

   v.  o    Code Section 410(b) fail-safe. If s.2. or 3. and/or u.2. or 3. is
selected, shall the Code Section 410(b) ratio percentage fail-safe provisions
apply (Plan Section 12.3(f))?

   1.  o    No or N/A.      2.  o    Yes, the Plan must satisfy the ratio
percentage test of Code Section 410(b).

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)      

14



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

31.   FORMULA FOR DETERMINING EMPLOYER PROFIT SHARING CONTRIBUTION (Plan
Section 12.1 (a)(3)) (d. may be selected in addition to b. or c.)

   a.  o    N/A. No Employer Profit Sharing Contributions may be made (other
than top-heavy minimum contributions) (skip to Question 33.)      b.  þ   
Discretionary contribution, to be determined by the Employer.      c.  o   
Fixed contribution equal to                     % of Compensation of
Participants eligible to share in allocations.      d.  o    Prevailing Wage
Contribution. The Employer will make a Prevailing Wage Contribution on behalf of
each Participant who performs services subject to the Service Contract Act,
Davis-Bacon Act or similar Federal, State, or Municipal Prevailing Wage
statutes. The Prevailing Wage Contribution shall be an amount equal to the
balance of the fringe benefit payment for health and welfare for each
Participant (after deducting the cost of cash differential payments for the
Participant) based on the hourly contribution rate for the Participant’s
employment classification, as designated on Schedule A as attached to this
Adoption Agreement. The Prevailing Wage Contribution shall not be subject to any
age or service requirements set forth in Question 15. nor to any service or
employment conditions set forth in Question 32. and will be 100% Vested.        
AND, is the Prevailing Wage Contribution considered a Qualified Nonelective
Contribution?

   1.  o    Yes.      2.  o    No.

      AND, shall the Prevailing Wage Contribution made on behalf of a
Participant for a Plan Year reduce (offset) other Employer contributions
allocated or contributed on behalf of such Participant for the Plan Year?

   3.  o    No, the Prevailing Wage Contribution will be in addition to other
Employer contributions.      4.  o    Yes, in accordance with the following:
(1) if the Prevailing Wage Contribution is a Qualified Nonelective Contribution
as selected above, then it will offset any ADP test safe harbor contribution,
and (2) if the Prevailing Wage Contribution is not a Qualified Nonelective
Contribution as selected above, then it will offset any other Employer
contributions under the Plan (other than any ADP test safe harbor
contributions).

      AND, shall Highly Compensated Employees be excluded from receiving a
Prevailing Wage Contribution?

   5.  o    Yes.      6.  o    No.

    CONTRIBUTION ALLOCATIONS       If b. or c. above is selected, the Employer
profit sharing contribution for a Plan Year will be allocated as follows:

   e.  þ    NON-INTEGRATED ALLOCATION

   1.  þ    In the same ratio as each Participant’s Compensation bears to the
total of such Compensation of all Participants.      2.  o    In the same dollar
amount to all Participants (per capita).      3.  o    In the same dollar amount
per Hour of Service completed by each Participant.      4.  o    In the same
proportion that each Participant’s points bears to the total of such points of
all Participants. A Participant’s points with respect to any Plan Year shall be
computed as follows (select all that apply):

   a.  o                         point(s) shall be allocated for each Year of
Service (or Period of Service if the Elapsed Time method is selected). However,
the maximum Years (or Periods) of Service taken into account shall not exceed
                     (leave blank if no limit on service applies).      b.  o   
                     point(s) shall be allocated for each full
$                     (may not exceed $200) of Compensation.      c.  o   
                     point(s) shall be allocated for each year of age as of the
end of the Plan Year.

      AND, if 31.e.4.a. above is selected, Year of Service (or Period of Service
if applicable), means:

   d.  o    Service for eligibility purposes.      e.  o    Service for vesting
purposes.

   f.  o    INTEGRATED (PERMITTED DISPARITY) ALLOCATION         In accordance
with Plan Section 4.3(b)(2) based on a Participant’s Compensation in excess of:

   1.  o    The Taxable Wage Base.      2.  o                        % (not to
exceed 100%) of the Taxable Wage Base. (see Note below)      3.  o    80% of the
Taxable Wage Base plus $1.00.      4.  o    $                    (not greater
than the Taxable Wage Base). (see Note below)

  NOTE:   The integration percentage of 5.7% shall be reduced to:

  1.   4.3% if 2. or 4. above is more than 20% and less than or equal to 80% of
the Taxable Wage Base.     2.   5.4% if 3. is selected or if 2. or 4. above is
more than 80% of the Taxable Wage Base.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

15



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   g.  o    NON-SAFE HARBOR ALLOCATION METHODS

   1.  o    Grouping Method. Pursuant to Plan Section 4.3(b)(3)(vi), the
classifications are (select a. or b.):

   a.  o    Each Participant constitutes a separate classification.      b.  o 
  Define each classification and specify the method of allocating the
contribution among the members of each classification. (NOTE: The
classifications specified below must be clearly defined in a manner that will
not violate the definitely determinable allocation requirement. The design of
the groups cannot be such that the only NHCEs benefiting under the Plan are
those with the lowest amount of compensation and/or the shortest periods of
service and who may represent the minimum number of these employees necessary to
satisfy coverage under Code Section 410(b)):         Classification A shall
consist of:                     . The allocation method will be: o pro-rata
based on Compensation or o equal dollar amounts (per capita).        
Classification B shall consist of:                     . The allocation method
will be: o pro-rata based on Compensation or o equal dollar amounts (per
capita).         Classification C shall consist of:                     . The
allocation method will be: o pro-rata based on Compensation or o equal dollar
amounts (per capita).         Classification D shall consist of:
                    . The allocation method will be: o pro-rata based on
Compensation or o equal dollar amounts (per capita).         Additional
Classifications:                      (specify the classifications and which of
the above allocation methods (pro-rata or per capita) will be used for each
classification).     NOTE:   In the case of Self-Employed Individuals (i.e.,
sole proprietors or partners), the allocation method should not be such that a
cash or deferred election is created for a Self-Employed Individual as a result
of application of the allocation method.

   2.  o    Age-Weighted Method. The Schedule of Age-Weighted Allocation Factors
is set forth in attached Exhibit A (which is hereby incorporated by reference
and made a part of the Plan) and shall be based on the following interest rate
(if no selection is made, c. shall be deemed to have been selected):

   a.  o    7.5% interest      b.  o    8.0% interest      c.  o    8.5%
interest

32.   REQUIREMENTS TO SHARE IN ALLOCATIONS OF EMPLOYER PROFIT SHARING
CONTRIBUTION AND FORFEITURES (select a. OR b. and all that apply of c., d., or
e.)

   a.  þ    No conditions. All Participants share in the allocations regardless
of service completed during the Plan Year or employment status at the end of the
Plan Year. (skip to next Question.)      b.  o    Conditions for Participants
NOT employed at the end of the Plan Year.

   1.  o    A Participant must complete more than                      (not to
exceed 500) Hours of Service (or                      (not to exceed 3) months
of service if the Elapsed Time method is selected).      2.  o    A Participant
must complete a Year of Service (or Period of Service if the Elapsed Time method
is selected). (Could cause the Plan to violate coverage requirements under Code
Section 410(b).)      3.  o    Participants will NOT share in the allocations,
regardless of service. (Could cause the Plan to violate coverage requirements
under Code Section 410(b).)      4.  o    Participants will share in the
allocations, regardless of service.      5.  o    Other:                     
(must be definitely determinable, not subject to Employer discretion and may not
require more than one Year of Service (or Period of Service if the Elapsed Time
method is elected)).

   c.  o    AND, Waiver of conditions for Participants NOT employed at the end
of the Plan Year. Participants who are not employed at the end of the Plan Year
due to the following shall be eligible to share in the allocations regardless of
the above conditions (select all that apply):

   1.  o    Death.      2.  o    Total and Permanent Disability.      3.  o   
Early or Normal Retirement.

   d.  o    Conditions for Participants employed at the end of the Plan Year.
(Options 2. and 3. could cause the Plan to violate coverage requirements under
Code Section 410(b).)

   1.  o    No service requirement.      2.  o    A Participant must complete a
Year of Service (or Period of Service if the Elapsed Time method is selected).

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

16



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

   3.  o    A Participant must complete at least                      (not to
exceed 1,000) Hours of Service during the Plan Year.

   e.  o    Code Section 410(b) fail-safe. If b.2. or 3. and/or d.2. or 3. is
selected, shall the Code Section 410(b) ratio percentage fail-safe provisions
apply (Plan Section 4.3(m))?

   1.  o    No or N/A.      2.  o    Yes, the Plan must satisfy the ratio
percentage test of Code Section 410(b).

33.   FORFEITURES (Plan Sections 1.34 and 4.3(e))

  A.   Timing of Forfeiture. Except as provided in Plan Section 1.34, a
Forfeiture will occur (if no selection is made, b. will apply):

   a.  o    N/A. (May only be selected if all contributions are fully Vested;
skip to Question 34.).      b.  þ    As of the earlier of (1) the last day of
the Plan Year in which the Former Participant incurs five (5) consecutive 1-Year
Breaks in Service, or (2) the distribution of the entire Vested portion of the
Participant’s Account.      c.  o    As of the last day of the Plan Year in
which the Former Participant incurs five (5) consecutive 1-Year Breaks in
Service.

      AND, the Forfeiture will be disposed of in:

   d.  þ    The Plan Year in which the Forfeiture occurs.      e.  o    The Plan
Year following the Plan Year in which the Forfeiture occurs.

  B.   Plan Expenses. May Forfeitures first be used to pay any administrative
expenses?

   f.  o    Yes.      g.  þ    No.

  C.   Use of Forfeitures.         Forfeitures attributable to amounts other
than Employer matching contributions will be:

   h.  o    added to any Employer discretionary contribution (e.g., matching or
profit sharing) and allocated in the same manner.      i.  þ    used to reduce
any Employer contribution (e.g., matching, profit sharing or ADP test safe
harbor contribution).      j.  o    added to any Employer matching contribution
and allocated as an additional matching contribution.      k.  o    allocated to
all Participants eligible to share in the allocations of profit sharing
contributions or Forfeitures In the same proportion that each Participant’s
Compensation for the Plan Year bears to the Compensation of all Participants for
such year.      l.  o    other:                      (describe the treatment of
Forfeitures in a manner that is definitely determinable and not subject to
Employer discretion; e.g., Forfeitures attributable to transferred balances from
Plan X are allocated as additional discretionary contributions only to former
Plan X Participants).

      Forfeitures of Employer matching contributions will be:

   m.  o    N/A. Same as above or no Employer matching contributions.    
 n.  þ    used to reduce the Employer matching contribution.      o.  o    added
to any Employer matching contribution and allocated as an additional matching
contribution.      p.  o    added to any Employer discretionary profit sharing
contribution.      q.  o    used to reduce any Employer contribution (e.g.,
matching, profit sharing or ADP test safe harbor contribution).      r.  o   
other:                      (describe the treatment of Forfeitures in a manner
that is definitely determinable and not subject to Employer discretion; e.g.,
Forfeitures attributable to transferred balances from Plan X are allocated as
additional discretionary contributions only to former Plan X Participants).

34.   ALLOCATION OF EARNINGS (Plan Section 4.3(c))       Allocation of earnings
with respect to amounts which are not subject to Participant investment
direction and which are contributed to the Plan after the previous Valuation
Date will be determined:

   a.  o    N/A. All assets in the Plan are subject to Participant investment
direction.      b.  o    by using a weighted average based on the amount of time
that has passed between the date a contribution or distribution is made and the
prior Valuation Date.      c.  o    by treating one-half of all such
contributions as being a part of the Participant’s nonsegregated account balance
as of the previous Valuation Date.      d.  þ    by using the method specified
in Plan Section 4.3(c) (balance forward method).      e.  o    other:
                                         (must be a definite predetermined
formula that is not based on Compensation, that satisfies the nondiscrimination
requirements of Regulation Section 1.401(a)(4)-4, and that is applied uniformly
to all Participants).

35.   TOP-HEAVY MINIMUM ALLOCATION       The minimum allocation requirements for
any Top-Heavy Plan Year shall be applied (select one):

   a.  þ    Only to Non-Key Employee Participants.      b.  o    To both Non-Key
and Key Employee Participants.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

17



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan
DISTRIBUTIONS

36.   FORM OF DISTRIBUTIONS (Plan Sections 6.5 and 6.6)       Distributions
under the Plan may be made in (select all that apply)

   a.  þ    Lump-sums.      b.  þ    Substantially equal installments.    
 c.  o    Partial withdrawals, provided the minimum withdrawal is
$                     (leave blank if no minimum).      d.  o    Partial
withdrawals or installments are only permitted for required minimum
distributions under Code Section 401(a)(9).      e.  o    Other:
                    (must be definitely determinable and not subject to Employer
discretion).

    AND, pursuant to Plan Section 6,13, the Qualified Joint and Survivor Annuity
and Qualified Pre-Retirement Survivor Annuity provisions:

   f.  þ    Do not apply. No annuities are allowed (Plan Section 6.13(b) will
apply and the joint and survivor rules of Code Sections 401(a)(11) and 417 will
not apply to the Plan). (skip to m. and n.)      g.  o    Apply. Annuities are
the normal form of distribution. Plan Section 6.13 will not apply and the joint
and survivor rules of Code Sections 401(a)(11) and 417 will automatically apply.
The Pre-Retirement Survivor Annuity (minimum spouse’s death benefit) will be
equal to:

   1.  o    100% of a Participant’s interest in the Plan.      2.  o    50% of a
Participant’s interest in the Plan.      3.  o                        % (may not
be less than 50%) of a Participant’s interest in the Plan.

   h.  o    Apply if annuity is selected by Participant. Annuities are allowed
but are not the normal form of distribution. Plan Section 6.13(c) will apply and
the joint and survivor rules of Code Sections 401(a)(11) and 417 will apply only
if an annuity form of distribution is selected by a Participant.

    AND, if g. or h. is selected, the normal form of the Qualified Joint and
Survivor Annuity will be a joint and 50% survivor annuity unless otherwise
selected below:

   i.  o    N/A.      j.  o    Joint and 100% survivor annuity.      k.  o   
Joint and 75% survivor annuity.      l.  o    Joint and 66 2/3% survivor
annuity.

  NOTE:   If only a portion of the Plan assets may be distributed in an annuity
form of payment, then select both f. AND g. and specify the assets that are
subject to the joint and survivor annuity provisions:                     
(e.g., the money purchase pension plan that was merged into this Plan).

    AND, distributions may be made in:

   m.  þ    Cash only.      n.  o    Cash only (except for insurance contracts,
annuity contracts or Participant loans).      o.  o    Cash or property, except
that the following limitation(s) apply:                      (leave blank if
there are no limitations on property distributions).

37.   CONDITIONS FOR DISTRIBUTIONS UPON TERMINATION OF EMPLOYMENT. Distributions
upon termination of employment pursuant to Plan Section 6.4(a) will not be made
unless the following conditions have been satisfied:

  A.   Accounts in excess of $5,000.

   a.  o    Distributions may be made as soon as administratively feasible
following termination of employment.      b.  o    Distributions may be made as
soon as administratively feasible after the Participant has incurred
                     1-Year Break(s) in Service (or Period(s) of Severance if
the Elapsed Time method is selected).      c.  o    Distributions may be made as
soon as administratively feasible after the last day of the Plan Year coincident
with or next following termination of employment.      d.  o    Distributions
may be made as soon as administratively feasible after the last day of the Plan
Year quarter coincident with or next following termination of employment.    
 e.  o    Distributions may be made as soon as administratively feasible after
the Valuation Date coincident with or next following termination of employment.
     f.  o    Distributions may be made as soon as administratively feasible
after                      months have elapsed following termination of
employment.      g.  o    No distributions may be made until a Participant has
reached Early or Normal Retirement Date.      h.  þ    Other: after the end of
the month coincident with or next following termination of employment (must be
objective conditions which are ascertainable and are not subject to Employer
discretion except as otherwise permitted in Regulation Section 1.411(d)-4 and
may not exceed the limits of Cods Section 401(a)(14) as set forth in Plan
Section 6.7).

  B.   Accounts of $5,000 or less.

   i.  þ    Same as above.      j.  o    Distributions may be made as soon as
administratively feasible following termination of employment.      k.  o   
Distributions may be made as soon as administratively feasible after the
Participant has incurred                      1-Year Break(s) in Service (or
Period(s) of Severance if the Elapsed Time method is selected).      l.  o   
Distributions may be made as soon as administratively feasible after the last
day of the Plan Year coincident with or next following termination of
employment.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

18



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

  m. o   Other:                      (must be objective conditions which are
ascertainable and are not subject to Employer discretion except as otherwise
permitted in Regulation Section 1.411(d)-4 and may not exceed the limits of Code
Section 401(a)(14) as set forth in Plan Section 6.7).

  C.   Participant consent (i.e., involuntary cash-outs). Should vested account
balances less than a certain dollar threshold be automatically distributed
without Participant consent (mandatory distributions)?

  NOTE:   The Plan provides that distributions of amounts of $5,000 or less do
not require spousal consent and are only paid as lump-sums.     NOTE:   If this
is an EGTRRA restatement and there are special effective dates for the
Participant consent provisions, complete n. or o. based on the current Plan
provisions and complete q. or r. below.

  n. o   No, Participant consent is required for all distributions.     o. þ  
Yes, Participant consent is required only if the distribution is over:

  1. þ   $5,000     2. o   $1,000     3. o   $                     (less than
$1,000)

  NOTE:   If 2. or 3. is selected, rollovers will be included in determining the
threshold for Participant consent.

    AND, if this is an EGTRRA restatement, the following apply:

  p. o   N/A. Not an EGTRRA restatement.     q. þ  Provisions above at n. or o.
apply to distributions made on or after March 28, 2005.     r. o  Provisions
above at n. or o. are effective for distributions made on or after
                     (enter a date later than March 28, 2005). The following
applies to distributions prior to such date but after March 28, 2005:

  1. o   No mandatory distributions.     2. o   Participant consent is required
only if the distribution is over:

  a. o   $5,000     b. o   $1,000     c. o   $                     (less than
$1,000)

  D.   Exclusion of rollovers in determination of $5,000 threshold. In
determining the $5,000 threshold (or other dollar threshold in C. above) for the
timing of distributions, form of distributions, or consent rules, effective for
distributions made after December 31, 2001, rollover contributions will be:

  s. þ   included.     t. o   excluded.

38.   DISTRIBUTIONS UPON DEATH (Plan Section 6.8(b)(2))       Distributions upon
the death of a Participant prior to receiving any benefits shall:

  a. þ   be made pursuant to the election of the Participant or Beneficiary.    
b. o   begin within 1 year of death for a designated Beneficiary and be payable
over the life (or over a period not exceeding the life expectancy) of such
Beneficiary, except that if the Beneficiary is the Participant’s spouse, begin
prior to December 31st of the year in which the Participant would have attained
age 70 1/2.     c. o   be made within 5 (or if lesser                     )
years of death for all Beneficiaries.     d. o   be made within 5 (or if lesser
                    ) years of death for all Beneficiaries, except that if the
Beneficiary is the Participant’s spouse, begin prior to December 31st of the
year in which the Participant would have attained age 70 1/2 and be payable over
the life (or over a period not exceeding the life expectancy) of such surviving
spouse.

39.   HARDSHIP DISTRIBUTIONS (Plan Sections 6.12 and/or 12.9)

  a. o   Hardship distributions are NOT permitted.     b. þ   Hardship
distributions are permitted from the following Participant Accounts:

  1. o   ALL Accounts.     2. þ   Only from the following Accounts (select all
that apply):

  a. þ   Pre-Tax Elective Deferral Account.     b. o   Roth Elective Deferral
Account.     c. o   Account(s) attributable to Employer matching contributions.
    d. o   Account attributable to Employer profit sharing contributions.     e.
o   Rollover Account.     f. þ   Transfer Account.     g. o   Other: _______
(specify account(s) and conditions in a manner that is definitely determinable
and not subject to Employer discretion).

  NOTE:   Distributions from a Participant’s Elective Deferral Account are
limited to the portion of such account attributable to such Participant’s
Elective Deferrals (and earnings attributable thereto up to December 31, 1988).
Hardship distributions are NOT permitted from a Participant’s Qualified
Nonelective Contribution Account (including any 401(k) Safe Harbor
Contributions) or Qualified Matching Contribution Account.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

19



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

      AND, shall the safe harbor hardship rules of Plan Section 12.9 apply to
hardship distributions from all Accounts?

  3. o   No, the provisions of Plan Section 6.12 apply to all hardship
distributions.     4. o   No, the provisions of Plan Section 6.12 apply to
hardship distributions from all Accounts other than a Participant’s Elective
Deferral Account.     5. þ   Yes. The provisions of Plan Section 12.9 apply to
all hardship distributions.

      AND, the following limitations apply to hardship distributions:

  6. o   N/A. No additional limitations.     7. þ   Additional limitations
(select all that apply):

  a. o   The minimum amount of a distribution is $                     (may not
exceed $1,000).     b. o   No more than                      distribution(s) may
be made to a Participant during a Plan Year.     c. þ   Distributions may only
be made from accounts which are fully Vested.     d. o   A Participant does not
include a former Employee at the time of the hardship distribution.     e. o  
Hardship distributions may be made subject to the following provisions:
                     (must be definitely determinable and not subject to
Employer discretion).

40.   IN-SERVICE DISTRIBUTIONS (Plan Section 6.11)

  a. o   In-service distributions are NOT permitted (except as otherwise
selected for Hardship Distributions).     b. þ   In-service distributions may be
made to a Participant who has not separated from service provided any of the
following conditions have been satisfied (select all that apply):

  1. o   the Participant has attained age                     .     2. þ   the
Participant has reached Normal Retirement Age.     3. o   the Participant has
been a Participant in the Plan for at least ______ years (may not be less than
five (5)).     4. o   the amounts being distributed have accumulated in the Plan
for at least 2 years.

  NOTE:   Distributions from a Participant’s Elective Deferral Account,
Qualified Matching Contribution Account and Qualified Nonelective Contribution
Account (including 401(k) safe harbor contributions) are subject to restrictions
and generally may not be distributed prior to age 59 1/2.         AND,
in-service distributions are permitted from the following Participant Accounts:

  5. þ   All Accounts.     6. o   Only from the following Accounts (select all
that apply):

  a. o   Pre-Tax Elective Deferral Account.     b. o   Roth Elective Deferral
Account.     c. o   Account(s) attributable to Employer matching contributions
(includes safe harbor match).     d. o   Account attributable to Employer profit
sharing contributions.     e. o   Qualified Nonelective Contribution Account
(includes safe harbor nonelective).     f. o   Rollover Account.     g. o  
Transfer Account.     h. o   Other:                      (specify account(s) and
conditions in a manner that is definitely determinable and not subject to
Employer discretion).

  AND, the following limitations apply to in-service distributions:

  7. þ   N/A. No additional limitations.     8. o   Additional limitations
(select all that apply):

  a. o   The minimum amount of a distribution is $                     (may not
exceed $1,000).     b. o   No more than                      distribution(s) may
be made to a Participant during a Plan Year.     c. o   Distributions may only
be made from accounts which are fully Vested.     d. o   Distributions from the
Roth Elective Deferral Account (40.b.5. or b.6.b. selected), may only be made if
the distribution is a “qualified distribution.”     e. o   In-service
distributions may be made subject to the following provisions:
                     (must be definitely determinable and not subject to
discretion).

NONDISCRIMINATION TESTING

41.   HIGHLY COMPENSATED EMPLOYEE (Plan Section 1.38)       The top-paid group
election and the calendar year data election are not used unless selected below
(the selections made for the latest year will continue to apply to subsequent
Plan Years unless the Plan is amended):

  a. o   The Top-Paid Group Election will be used for Plan Years beginning on or
after                     .     b. o   The Calendar Year Data Election will be
used for Plan Years beginning on or after                     .

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

20



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

42.   ADP AND ACP TESTS (Plan Sections 12.4 and 12.6)

  NOTE:   The selections made below for the latest year will continue to apply
to subsequent Plan Years unless the Plan is amended.

  A.   ADP Test. The ADP ratio for Nonhighly Compensated Employees will be based
on the following:

  a. o   N/A. This Plan satisfies the ADP test safe harbor rules for all
Participants for all Plan Years to which this Plan applies.     b. þ   Prior
Year Testing Method. The prior year ratio will be used for Plan Years beginning
on or after January 1, 2002. If this selection is made for the first year the
Code Section 401(k) feature is added to this Plan (unless this Plan is a
successor plan), then for the first Plan Year only, the amount taken into
account as the ADP of Nonhighly Compensated Employees for the preceding Plan
Year will be:

  1. þ   N/A. (Effective date of prior year testing is after effective date of
Code Section 401(k) feature.)     2. o   3%.     3. o   the actual percentage
for the initial Plan Year.

  c. o   Current Year Testing Method. The current year ratio will be used for
Plan Years beginning on or after                     .

  B.   ACP Test. The ACP ratio for Nonhighly Compensated Employees will be based
on the following:

  d. o   N/A. This Plan satisfies the ACP test safe harbor rules for all
Participants for all Plan Years to which this Plan applies.     e. þ   Prior
Year Testing Method. The prior year ratio will be used for Plan Years beginning
on or after January 1, 2002. If this selection is made for the first year the
Code Section 401(m) feature is added to this Plan (unless this Plan is a
successor plan), then for the first Plan Year only, the amount taken into
account as the ACP of Nonhighly Compensated Employees for the preceding Plan
Year will be:

  1. þ   N/A. (Effective date of prior year testing is after effective date of
Code Section 401(m) feature.)     2. o   3%.     3. o   the actual percentage
for the initial Plan Year.

  f. o   Current Year Testing Method. The current year ratio will be used for
Plan Years beginning on or after                     .

MISCELLANEOUS

43.   LOANS TO PARTICIPANTS (Plan Section 7.6)

  a. o   Loans are NOT permitted.     b. þ   Loans are permitted.

44.   DIRECTED INVESTMENTS (Plan Section 4.10)

  a. o   Participant directed investments are NOT permitted.     b. þ  
Participant directed investments are permitted for:

  1. o   All Accounts.     2. þ   The following Participant Accounts (select all
that apply):

  a. þ   Pre-Tax Elective Deferral Account.     b. o   Roth Elective Deferral
Account.     c. o   Account(s) attributable to Employer matching contributions
(includes safe harbor match).     d. o   Account attributable to Employer profit
sharing contributions.     e. o   Qualified Nonelective Contribution Account
(includes safe harbor nonelective).     f. þ   Rollover Account.     g. o  
Transfer Account.     h. o   Voluntary Contribution Account.     i. o   Other:
                     (specify account(s) and conditions in a manner that is
definitely determinable and not subject to Employer discretion).

      AND, is it intended that the Plan comply with ERISA Section 404(c) with
respect to the accounts subject to Participant investment direction?

  3. o   No.     4. þ   Yes.

45.   ROLLOVERS (Plan Section 4.6)

  a. o   Rollovers will NOT be accepted by this Plan.     b. þ   Rollovers will
be accepted by this Plan, subject to approval by the Administrator.

      AND, if b. is selected, rollovers may be accepted from all Participants
who are Employees as well as the following (select all that apply):

  1. þ   Eligible Employees who are not Participants.     2. o   Participants
who are Former Employees.

      AND, distributions from a Participant’s Rollover Account may be made:

  3. þ   at any time.     4. o   only when the Participant is otherwise entitled
to a distribution under the Plan.

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

21



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan

46.   AFTER-TAX VOLUNTARY EMPLOYEE CONTRIBUTIONS (Plan Section 4.8)

             
 
  a.   þ   After-tax voluntary Employee contributions are NOT permitted.
 
           
 
  b.   o   After-tax voluntary Employee contributions are permitted.

EGTRRA TRANSITION RULES

    The following questions only apply if this is an EGTRRA restatement (i.e.,
Question 6.c. is selected). If this is not an EGTRRA restatement, then this Plan
will not be considered an individually designed plan merely because the
following questions are deleted from the Adoption Agreement.       NOTE:  The
following provisions are designed to be left unanswered if the selections do not
apply to the Plan.

47.   MINIMUM DISTRIBUTIONS. The Code Section 401(a)(9) Final and Temporary
Treasury Regulations apply for purposes of determining required minimum
distributions for calendar years beginning with the 2002 calendar year unless
otherwise selected below (leave blank if not applicable):

             
 
  a.   o   Apply the 2001 Proposed Code Section 401(a)(9) Regulations to all
minimum distributions for the 2002 distribution calendar year.
 
           
 
  b.   o   Apply the 1987 Proposed Code Section 401(a)(9) Regulations to all
minimum distributions for the 2002 distribution calendar year.
 
           
 
  c.   o   Other:                      (specify the date the Final and Temporary
Regulations were first applied; e.g., the Final and Temporary Regulations only
apply to distributions for the 2002 distribution calendar year that are made on
or after a specified date within 2002 or the Plan’s initial Effective Date if
later).

    Required minimum distributions for calendar year 2001 were made in
accordance with Code Section 401(a)(9) and the 1987 Proposed Regulations, unless
selected below:

             
 
  d.   o   Required minimum distributions for 2001 were made pursuant to the
proposed Regulations under Code Section
401(a)(9) published in the Federal Register on January 17, 2001 (the “2001
Proposed Regulations”).

48.   EXCLUSION OF ROLLOVERS. If rollovers are excluded in determining whether
the mandatory distribution threshold (e.g., $5,000) is met for the timing of
distributions, form of distributions, or consent rules, then such provision is
effective for distributions made after December 31, 2001, unless an alternative
effective date is selected below (leave blank if not applicable):

             
 
  a.   o   Rollover contributions will be excluded only with respect to
distributions made after                     . (Enter a date no earlier than
December 31, 2001 or the Plan’s initial Effective Date if later.)
 
           
 
  b.   o   Rollover contributions will only be excluded with respect to
Participants who separated from service after                                .
(Enter a date. The date may be earlier than December 31, 2001.)

49.   VESTING SCHEDULE FOR EMPLOYER MATCHING CONTRIBUTIONS. The vesting schedule
set forth herein for Employer matching contributions will apply to all Employer
matching contributions subject to a vesting schedule unless selected below
(leave blank if not applicable):

             
 
  a.   o   The vesting schedule will only apply to Employer matching
contributions made in Plan Years beginning after December 31, 2001 (the prior
schedule will apply to Employer matching contributions made in prior Plan
Years). The prior vesting schedule is                      (enter the vesting
schedule that applied prior to January 1, 2002; such schedule must satisfy
5-year cliff or 7-year graded and must provide for a top-heavy minimum
schedule).

50.   SUSPENSION PERIOD DUE TO HARDSHIP DISTRIBUTIONS. If the Plan provides for
hardship distributions upon satisfaction of the safe harbor standards, then the
reduction from 12 months to 6 months following a hardship distribution applies
to hardship distributions made after December 31, 2001 unless otherwise selected
below (leave blank if not applicable).

             
 
  a.   o   With regard to hardship distributions made during 2001, a Participant
was prohibited from making Elective Deferrals and employee contributions under
this and all other plans until the later of January 1, 2002, or 6 months after
receipt of the distribution.

51.   FINAL 401(k)/401(m) REGULATIONS. The provisions of the final Regulations
under Code Sections 401(k) and 401(m) apply to the Plan with respect to the
first Plan Year beginning after December 31, 2005 unless an earlier Plan Year is
otherwise selected below (leave blank if not applicable).

             
 
  a.   o   The final Regulations are effective for Plan Years beginning on or
after                      (may not be earlier than the first day of the Plan
Year that ends after December 29, 2004).

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

22



--------------------------------------------------------------------------------



 



Volume Submitter 401(k) Profit Sharing Plan
The adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that the Plan is qualified under Code Section 401
only to the extent provided in Rev. Proc. 2005-16.
The Employer may not rely on the advisory letter in certain other circumstances
or with respect to certain qualification requirements, which are specified in
the advisory letter issued with respect to the Plan and in Rev. Proc. 2005-16.
In order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.
This Adoption Agreement may be used only in conjunction with the Volume
Submitter basic Plan document #01. This Adoption Agreement and the basic Plan
document shall together be known as Sungard Corbel LLC Volume Submitter
401(k) Profit Sharing Plan #01-002.
The adoption of this Plan, its qualification by the IRS, and the related tax
consequences are the responsibility of the Employer and its independent tax and
legal advisors.
Standard Retirement Services, Inc. will notify the Employer of any amendments
made to the Plan or of the discontinuance or abandonment of the Plan.
Furthermore, in order to be eligible to receive such notification, the Employer
agrees to notify Standard Retirement Services, Inc. of any change in address.
This Plan may not be used, and shall not be deemed to be a Volume Submitter
Plan, unless an authorized representative of Standard Retirement Services, Inc.
has acknowledged the use of the Plan. Such acknowledgment is for administerial
purposes only. It acknowledges that the Employer is using the Plan but does not
represent that this Plan, including the choices selected on the Adoption
Agreement, has been reviewed by a representative of the sponsor or constitutes a
qualified retirement plan.
Standard Retirement Services, Inc.

         
By:
  /s/ Marilyn Bishop
 
   

With regard to any questions regarding the provisions of the Plan, adoption of
the Plan, or the effect of an advisory letter from the IRS, call or write (this
information must be completed by the sponsor of this Plan or its designated
representative):

             
Name:
  Standard Retirement Services, Inc.        
 
           
Address:
  1100 SW Sixth Avenue        
 
           
 
  Portland   Oregon   97204-1093
 
           
Telephone:
  (800) 262-7111        

The Employer and Trustee (or Insurer) hereby cause this Plan to be executed on
the date(s) specified below:
EMPLOYER: EZCORP, Inc.

         
By:
  /s/ Daniel N. Tonessen
 
  10-27-09
 
 
 
  DATE SIGNED

TRUSTEE (OR INSURER):    

o   The signature of the Trustee or Insurer appears on a separate agreement or
Contract, OR   Reliance Trust Company

          TRUSTEE OR INSURER   DATE SIGNED

PARTICIPATING EMPLOYERS:

         
EZPAWN HOLDINGS Inc.
  EZPAWN Indiana, Inc.   EZMONEY Idaho, Inc.
Texas EZPAWN MANGEMENT, Inc.
  EZPAWN Nevada, inc.   EZMONEY Alabama, Inc.
Texas EZPAWN L.P.
  EZMONEY Management, Inc.   EZMONEY Utah, Inc.
EZPAWN Alabama, Inc.
  EZMONEY Holdings, Inc.   EZMONEY Wisconsin, Inc.
EZPAWN Colorado, Inc.
  EZMONEY PRA Management, L.P.   EZMONEY Kansas, Inc.
EZPAWN Oklahoma, Inc.
  Payday Loan Management, Inc.   EZMONEY Missouri, Inc.
EZPAWN Louisiana, Inc.
  Texas EZMONEY, L.P.   Value Financial Services, Inc.
EZPAWN Tennessee, Inc.
  EZMONEY Colorado, Inc.    
EZPAWN Arkansas, Inc.
  EZMONEY Nebraska, Inc.    
EZPAWN Florida, Inc.
  EZMONEY South Dakota, Inc.    

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

23



--------------------------------------------------------------------------------



 



DC 415
AMENDMENT FOR THE FINAL 415 REGULATIONS
ARTICLE I
PREAMBLE

1.1   Effective date of Amendment. This Amendment is effective for limitation
years and plan years beginning on or after July 1, 2008, except as otherwise
provided herein.   1.2   Superseding of Inconsistent provisions. This Amendment
supersedes the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Amendment.   1.3   Employer’s election.
The Employer adopts all Articles of this Amendment, except those Articles that
the Employer specifically elects not to adopt.   1.4   Construction. Except as
otherwise provided in this Amendment, any reference to “Section” in this
Amendment refers only to sections within this Amendment, and is not a reference
to the Plan. The Article and Section numbering in this Amendment is solely for
purposes of this Amendment, and does not relate to any Plan article, section or
other numbering designations.   1.5   Effect of restatement of Plan. If the
Employer restates the Plan, then this Amendment shall remain in effect after
such restatement unless the provisions in this Amendment are restated or
otherwise become obsolete (e.g., if the Plan is restated onto a plan document
which incorporates the final Code §415 Regulation provisions).

ARTICLE II
EMPLOYER ELECTIONS
The Employer only needs to complete the questions in Section 2.2 in order to
override the default provisions set forth below. If the Plan will use all of the
default provisions, then these questions should be skipped and the Employer does
not need to execute this amendment.

2.1   Default Provisions. Unless the Employer elects otherwise in Section 2.2,
the following defaults will apply:

  a.   The provisions of the Plan setting forth the definition of compensation
for purposes of Code §415 (hereinafter referred to as “415 Compensation”), as
well as compensation for purposes of determining highly compensated employees
pursuant to Code §414(q) and for top-heavy purposes under Code §416 (including
the determination of key employees), shall be modified by (1) including payments
for unused sick, vacation or other leave and payments from nonqualified unfunded
deferred compensation plans (Amendment Section 3.2(b)), (2) excluding salary
continuation payments for participants on military service (Amendment
Section 3.2(c)), and (3) excluding salary continuation payments for disabled
participants (Amendment Section 3.2(d)).     b.   The “first few weeks rule”
does not apply for purposes of 415 Compensation (Amendment Section 3.3).     c.
  The provision of the Plan setting forth the definition of compensation for
allocation purposes (hereinafter referred to as “Plan Compensation”) shall be
modified to provide for the same adjustments to Plan Compensation (for all
contribution types) that are made to 415 Compensation pursuant to this
Amendment.

2.2   In lieu of default provisions. In lieu of the default provisions above,
the following apply: (select all that apply; if no selections are made, then the
defaults apply)

415 Compensation. (select all that apply):

  a.   o Exclude leave cashouts and deferred compensation (Section 3.2(b))    
b.   o Include military continuation payments (Section 3.2(c))     c.   o
Include disability continuation payments (Section 3.2(d)):

  1.   o For Nonhighly Compensated Employees only
    2.   o For all participants and the salary continuation will continue for
the following fixed or determinable period:                     

  d.   o Apply the administrative delay (“first few weeks”) rule (Section 3.3)

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

1



--------------------------------------------------------------------------------



 



DC 415
Plan Compensation. (select all that apply):

NOTE:   Elective Deferrals include Roth Elective Deferrals, Matching includes
QMACs, and Nonelective includes QNECs unless specified otherwise. ADP safe
harbor matching contributions are subject to the provisions for Employer
matching contributions. For all Plans other than 401(k) plans, do not make any
selections at 1. – 4. in the table below.

                                                      Nonelective   ADP    
Elective           Profit   Safe Harbor     Deferrals   Matching   Sharing  
Nonelective
e. þ Default provisions apply
    1. o       2. o       3. o       4. o    
f. o No change from existing Plan provisions
    1. o       2. o       3. o       4. o    
g. o Exclude all post-severance compensation
    1. o       2. o       3. o       4. o    
h. o Exclude post-severance regular pay
    1. o       2. o       3. o       4. o    
i. o Exclude leave cashouts and deferred compensation
    1. o       2. o       3. o       4. o    
J. o Include military continuation payments
    1. o       2. o       3. o       4. o    
k. o Include disability continuation payments:
    1. o       2. o       3. o       4. o  

  a.   o For Nonhighly Compensated Employees only
    b.   o For all participants and the salary continuation will continue for
the following fixed or determinable period:

                                                                   
l. o Other:                      (describe)
Plan Compensation Special Effective Date. The definition of Plan Compensation is
modified as set forth herein effective as of the same date as the 415
Compensation change is effective unless otherwise specified:
m.                      (enter the effective date)
ARTICLE III
FINAL SECTION 415 REGULATIONS

3.1   Effective date. The provisions of this Article III shall apply to
limitation years beginning on and after July 1, 2008.   3.2   415 Compensation
paid after severance from employment. 415 Compensation shall be adjusted, as set
forth herein and as otherwise elected in Article II, for the following types of
compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code §414(b), (c), (m) or (o)). However, amounts described
in subsections (a) and (b) below may only be included in 415 Compensation to the
extent such amounts are paid by the later of 2 1/2 months after severance from
employment or by the end of the limitation year that includes the date of such
severance from employment. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered 415 Compensation within the meaning of Code
§415(c)(3), even if payment is made within the time period specified above.

(a) Regular pay. 415 Compensation shall include regular pay after severance of
employment if:
(1) The payment is regular compensation for services during the participant’s
regular working hours, or compensation for services outside the participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and
(2) The payment would have been paid to the participant prior to a severance
from employment if the participant had continued in employment with the
Employer.
(b) Leave cashouts and deferred compensation. Leave cashouts shall be included
in 415 Compensation, unless otherwise elected in Section 2.2 of this Amendment,
if those amounts would have been included in the definition of 415 Compensation
if they were paid prior to the participant’s severance from employment, and the
amounts are payment for unused accrued bona fide sick, vacation, or other leave,
but only if the participant would have been able to use the leave if employment
had continued. In addition, deferred compensation shall be included in 415
Compensation, unless otherwise elected in Section 2.2 of this Amendment, if the
compensation would have been included in the definition of 415 Compensation if
it had been paid prior to the participant’s severance from employment, and the
compensation is received pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid at the same time
if the participant had continued in employment with the Employer and only to the
extent that the payment is includible in the participant’s gross income.
(c) Salary continuation payments for military service participants. 415
Compensation does not include, unless otherwise elected in Section 2.2 of this
Amendment, payments to an individual who does not currently perform services for
the Employer by reason of qualified military service (as that term is used in
Code §414(u)(1)) to the extent those payments do not exceed

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

2



--------------------------------------------------------------------------------



 



DC 415

    the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.       (d) Salary continuation payments for disabled
Participants. Unless otherwise elected in Section 2.2 of this Amendment, 415
Compensation does not include compensation paid to a participant who is
permanently and totally disabled (as defined in Code §22(e)(3)). If elected,
this provision shall apply to either just non-highly compensated participants or
to all participants for the period specified in Section 2.2 of this Amendment.  
3.3   Administrative delay (“the first few weeks”) rule. 415 Compensation for a
limitation year shall not include, unless otherwise elected in Section 2.2 of
this Amendment, amounts earned but not paid during the limitation year solely
because of the timing of pay periods and pay dates. However, if elected in
Section 2.2 of this Amendment, 415 Compensation for a limitation year shall
include amounts earned but not paid during the limitation year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated
participants, and no compensation is included in more than one limitation year.
  3.4   Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code §415 is the definition in
Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code §409A or Code §457(f)(1)(A) or because the amounts are
constructively received by the Participant. [Note if the Plan’s definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already included in Compensation.]   3.5   Definition of annual additions.
The Plan’s definition of “annual additions” is modified as follows:

(a) Restorative payments. Annual additions for purposes of Code §415 shall not
include restorative payments. A restorative payment is a payment made to restore
losses to a Plan resulting from actions by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty under ERISA or under
other applicable federal or state law, where participants who are similarly
situated are treated similarly with respect to the payments. Generally, payments
are restorative payments only if the payments are made in order to restore some
or all of the plan’s losses due to an action (or a failure to act) that creates
a reasonable risk of liability for such a breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). This includes payments to a plan made pursuant to a Department of Labor
order, the Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not restorative
payments and generally constitute contributions that are considered annual
additions.
(b) Other Amounts. Annual additions for purposes of Code §415 shall not include:
(1) The direct transfer of a benefit or employee contributions from a qualified
plan to this Plan; (2) Rollover contributions (as described in Code
§§401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(3) Repayments of loans made to a participant from the Plan; and (4) Repayments
of amounts described in Code §411(a)(7)(B) (in accordance with Code
§411(a)(7)(C)) and Code §411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code §414(d)) as described in Code §415(k)(3),
as well as Employer restorations of benefits that are required pursuant to such
repayments.
(c) Date of tax-exempt Employer contributions. Notwithstanding anything in the
Plan to the contrary, in the case of an Employer that is exempt from Federal
income tax (including a governmental employer), Employer contributions are
treated as credited to a participant’s account for a particular limitation year
only if the contributions are actually made to the plan no later than the 15th
day of the tenth calendar month following the end of the calendar year or fiscal
year (as applicable, depending on the basis on which the employer keeps its
books) with or within which the particular limitation year ends.

3.6   Change of limitation year. The limitation year may only be changed by a
Plan amendment. Furthermore, if the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.   3.7   Excess
Annual Additions. Notwithstanding any provision of the Plan to the contrary, if
the annual additions (within the meaning of Code §415) are exceeded for any
participant, then the Plan may only correct such excess in accordance with the
Employee Plans Compliance Resolution System (EPCRS) as set forth in Revenue
Procedure 2006-27 or any superseding guidance, including, but not limited to,
the preamble of the final §415 regulations.   3.8   Aggregation and
Disaggregation of Plans.

(a) For purposes of applying the limitations of Code §415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§414(b), (c), (m) or (o)), except that for purposes
of this Section, the determination shall be made by applying Code §415(h), and
shall

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

3



--------------------------------------------------------------------------------



 



DC 415
take into account tax-exempt organizations under Regulation Section 1.414(c)-5,
as modified by Regulation Section 1.415(a)-1(f)(1). For purposes of this
Section:
(1) A former Employer is a “predecessor employer” with respect to a participant
in a plan maintained by an Employer if the Employer maintains a plan under which
the participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in
Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship.
(2) With respect to an Employer of a participant, a former entity that antedates
the Employer is a “predecessor employer” with respect to the participant if,
under the facts and circumstances, the employer constitutes a continuation of
all or a portion of the trade or business of the former entity.
(b) Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code §415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code §415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1)and (2) (such as the sale of a subsidiary
outside a controlled group), or that causes a plan to not actually be maintained
by any of the entities that constitute the employer under the employer
affiliation rules of Regulation Section 1.415(a)-1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).
(c) Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code §415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code §415 with respect to a participant for the limitation year
merely because they are aggregated later in that limitation year, provided that
no annual additions are credited to the participant’s account after the date on
which the plans are required to be aggregated.
ARTICLE IV
PLAN COMPENSATION

4.1   Compensation limit. Notwithstanding Amendment Section 4.2 or any election
in Amendment Section 2.2, if the Plan is a
401(k) plan, then participants may not make elective deferrals with respect to
amounts that are not 415 Compensation. However, for this purpose, 415
Compensation is not limited to the annual compensation limit of Code
§401(a)(17).   4.2   Compensation paid after severance from employment.
Compensation for purposes of allocations (hereinafter referred to as Plan
Compensation) shall be adjusted, unless otherwise elected in Amendment
Section 2.2, in the same manner as 415 Compensation pursuant to Article III of
this Amendment if those amounts would have been included in Compensation if this
was paid prior to the Participant’s severance from employment, except in
applying Article III, the term “limitation year” shall be replaced with the term
“plan year” and the term “415 Compensation” shall be replaced with the term
“Plan Compensation.”   4.3   Option to apply Plan Compensation provisions early.
The provisions of this Article shall apply for Plan Years beginning on and after
July 1, 2008, unless another effective date is specified in Section 2.2 of this
Amendment.

This amendment has been executed this Tuesday day of October 27, 2009.
Name of Plan: EZCORP, Inc. 401(k) Plan and Trust
Name of Employer: EZCORP, Inc.

         
By:
  /s/ Daniel N. Tonessen
 
EMPLOYER    

      © 2008 Standard Retirement Services, Inc.   802747 (04/09)

4